Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (U.S. PG Pub # 20150362074) in view of Scott (U.S. Patent # 4290613).

Regarding claim 1, Seki discloses a seal ring (fig 15) used for a valve device (intended use, seal ring can be used in a valve device), the seal ring being disposed on an outer peripheral edge of a valve body accommodated in a passage to open or close the passage by rotation (intended use, seal ring can be disposed on an outer peripheral edge of a valve body), the seal ring comprising:

a resinous ring having a seal surface (200 made of resin with a seal surface 220, abstract);

a groove provided along a circumferential direction of the resinous ring on one side surface of the resinous ring (groove with 300);

a ring-shaped spring made of a metal and arranged in the groove (metal spring 300 in the groove, abstract);

a locking portion (232, fig 15 same as fig 14), configured to lock an end portion of the spring arranged in the groove (232 locks 300 in the groove).

Seki does not disclose a through hole provided to extend along a central axial direction of the resinous ring from the other side surface opposite to the one side surface toward the one side surface and to penetrate the groove, the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface.
However, Scott teaches a through hole (531, fig 9) provided to extend along a central axial direction of the resinous ring from the other side surface opposite to the one side surface toward the one side surface (531 is a through hole form through both side surfaces of 517) and to penetrate the groove (531 into 528), the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface (531 in the inner side surface of 517).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the side surface of the seal ring of Seki to have a through hole as in Scott so that the through hole acts as a vent hole from the high pressure region to the low pressure region (Scott Col 6 Lines 1 – 6).

The combination of Seki and Scott discloses a locking portion configured to lock an end portion of the spring arranged in the groove, in a region of the one side surface corresponding to the through hole (Seki 232 locks 300 in the groove in the region of side surface of the through hole 531 of Scott).


Regarding claim 3, the combination of Seki and Scott discloses the seal ring, wherein the through hole and the locking portion paired with the through hole are provided at a plurality of positions along the circumferential direction of the resinous ring (Scott plurality of 531, Col 6 Lines 1 – 6 paired with the locking portions 231, fig 14 of Seki).


Claims 2, and 4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Scott and in further view of Rowley (U.S. PG Pub # 20180058616).

Regarding claim 2, the combination of Seki and Scott discloses the seal ring.
Seki does not disclose wherein an open dimension of the groove at the locking portion is smaller than a dimension of the spring in a radial direction of the resinous ring.
However, Rowley teaches wherein an open dimension of the groove at the locking portion is smaller than a dimension of the spring in a radial direction of the resinous ring (Rowley groove at 126 is smaller than spring 140) .
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the locking portion of the seal ring of Rowley with the seal ring of Seki to retain the spring within the groove of the seal ring.

Regarding claim 4, the combination of Seki, Scott and Rowley discloses the seal ring, wherein a hook tip of the locking portion is located within a region of the through hole in a plan view from a side of the one side surface (hook tip of 126, fig 18 of Rowley).

Regarding claim 5, the combination of Seki, Scott and Rowley discloses the seal ring, wherein a tip angle of a tip surface of a hook tip of the locking portion is formed at an acute angle with respect to a direction perpendicular to the one side surface (Rowley angle of 126 is acute with respect to a direction perpendicular to 124, fig 18) . 

Regarding claim 6, the combination of Seki, Scott and Rowley discloses the seal ring, wherein

a tip surface of a hook tip of the locking portion on the side of the one side surface is formed in a curved surface shape being outwardly convex or a tapered surface shape (Rowley 126 has curved shape at the corners, fig 18).

Regarding claim 7, the combination of Seki and Scott discloses the seal ring, wherein

the resinous ring is disposed at an outer periphery of the valve body, to seal a gap between the valve body and the passage in a fully closed state of the valve body (intended use limitation, seal ring in the gap of the valve).

Regarding claim 8, Seki discloses a seal ring for a valve device (fig 15 in a valve device), the seal ring being disposed on an outer peripheral edge of a valve body accommodated in a passage to open or close the passage (intended use limitation, seal ring can be placed in a valve body), the seal ring comprising:

a resinous ring (200) having a seal surface (220), the resinous ring having a groove along a circumferential direction of the resinous ring on a first side surface of the resinous ring (groove of 300); and



Seki does not disclose a through hole is provided in the resinous ring to extend along a central axial direction of the resinous ring from a second side surface opposite to the first side surface toward the first side surface and to penetrate the groove, the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface.
However, Scott teaches a through hole (531, fig 9) is provided in the resinous ring to extend along a central axial direction of the resinous ring from a second side surface opposite to the first side surface toward the first side surface (531 is a through hole form through both side surfaces of 517) and to penetrate the groove, the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface (531 in the inner side surface of 517).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the side surface of the seal ring of Seki to have a through hole as in Scott so that the through hole acts as a vent hole from the high pressure region to the low pressure region (Scott Col 6 Lines 1 – 6).

The combination of Seki and Scott discloses a locking portion (Seki 231a, fig 15 same as fig 14) provided in the resinous ring to lock an end portion of the spring 
the groove has a groove opening opened at the first side surface of the resinous ring, and defined by the resinous ring and the locking portion (groove opening of Seki), and

Seki does not disclose an open dimension of the groove opening is smaller than a dimension of the spring, in a radial direction of the resinous ring.
However, Rowley teaches an open dimension of the groove opening is smaller than a dimension of the spring, in a radial direction of the resinous ring (groove at 126 is smaller than spring 140) .
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the locking portion of the seal ring of Rowley with the seal ring of Seki to retain the spring within the groove of the seal ring.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Scott and in further view of Dilmaghanian (U.S. PG Pub # 20180112778).

Regarding claim 9, the combination of Seki and Scott discloses a seal ring.
Seki does not disclose a valve device for opening or closing the passage through which the fluid flows, comprising:
a valve body housed in the passage through which the fluid flows to open or close the passage by rotation.
However, Dilmaghanian teaches a valve device (102, 104, fig 2, Para 0162) for opening or closing the passage through which the fluid flows (valve with 102, 104 open or closes), comprising:
a valve body housed in the passage through which the fluid flows to open or close the passage by rotation (valve opens or closes by rotation of 104, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal ring of Seki in the valve body of Dilmaghanian as the seal ring can be used to provide a better control flow to the valve assembly.

The combination of Seki, Scott and Dilmaghanian discloses a seal ring, disposed at an outer periphery of the valve body, to seal a gap between the valve body and the passage in a fully closed state of the valve body (Seki seal ring in the gap of the valve body of Dilmaghanian). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675